On appeal by executors from an order entered in the Surrogate’s Court of Suffolk county (a) directing them to file a full and complete account of their proceedings, (b) adjudging a partial account filed by them to be insufficient, and (c) adjourning the consolidated proceeding to January 23,1939, order modified by striking out the three decretal paragraphs thereof and oy substituting therefor a paragraph directing the executors to account for the gross rentals received by them from the building mentioned in paragraph “ Second ” of the will; for all amounts expended by them in respect of such building, as carrying charges or otherwise, showing the source of the money so expended; and for all amounts paid by them to the receiver’s judgment debtor out of the gross rentals received from such building. As so modified the order is affirmed, without costs. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur. Settle order on notice.